EXHIBIT 10.29

PROVIDENT NEW YORK BANCORP
2012 STOCK INCENTIVE PLAN


PERFORMANCE-BASED STOCK AWARD NOTICE


____-______-________
Name of Award Recipient    Social Security Number


    
Street Address


                    
City State                              ZIP Code    


This Performance-Based Stock Award Notice is intended to set forth the terms and
conditions on which a Performance-Based Stock Award has been granted under the
Provident New York Bancorp 2012 Stock Incentive Plan. Set forth below are the
specific terms and conditions applicable to this Award. Attached as Exhibit A
are its general terms and conditions.


Stock Award


(A)


(B)


(C)
Effective Date
 
 
 


Class of Shares


Common


Common


Common


No. of Awarded Shares*
 
 
 


Vesting Date
 
 
 
Performance Conditions
See Appendix B to Exhibit A
See Appendix B to Exhibit A
See Appendix B to Exhibit A



*Represents performance for Target Award as set forth in Appendix B to Exhibit
A. Subject to adjustment as provided in the Plan and the General Terms and
Conditions.
By signing where indicated below, Provident New York Bancorp (the “Company”)
grants this Performance-Based Stock Award upon the specified terms and
conditions, and the Performance-Based Stock Award Recipient acknowledges receipt
of this Performance-Based Stock Award Notice, including Exhibit A and Appendices
A and B, and agrees to observe and be bound by the terms and conditions set
forth herein
PROVIDENT NEW YORK BANCORP
AWARD RECIPIENT            





By                                     
Name:
Title:     
    


Instructions: This page should be completed by or on behalf of the Compensation
Committee. Any blank space intentionally left blank should be crossed out. A
Performance-Based Stock Award consists of shares granted with uniform terms and
conditions. Where shares granted under a Performance-Based Stock Award are
awarded on the same date with varying terms and conditions (for example, varying
vesting dates), the awards should be recorded as a series of grants each with
its own uniform terms and conditions.






--------------------------------------------------------------------------------

EXHIBIT 10.29

EXHIBIT A




PROVIDENT NEW YORK BANCORP
2012 STOCK INCENTIVE PLAN
PERFORMANCE-BASED STOCK AWARD NOTICE


General Terms and Conditions


Section 1.     Size and Type of Award. The shares of Common Stock of Provident
New York Bancorp ("Shares") covered by this Award ("Awarded Shares") are listed
on the Performance-Based Stock Award Notice. The Performance-Based Stock Award
Notice is subject to all of the terms and conditions of this Award Notice and
the Provident Bancorp 2012 Stock Incentive Plan (“Plan”).
 
Unless otherwise specified by the Compensation Committee, your Awarded Shares as
set forth on the Performance-Based Stock Award Notice will be designated
“Escrow” and held in the name of the Compensation Committee or of a trustee or
custodian named by the Compensation Committee on a pooled basis with other
Awarded Shares. You may receive additional Shares, or forfeit Awarded Shares, as
set forth in Section 2 below.


Your employment with Provident New York Bancorp and Provident Bank constitutes
adequate consideration for the issuance of the Awarded Shares to you having a
value at least equal to the par value of the Awarded Shares, but the vesting
conditions described below will nevertheless determine your right to acquire
unrestricted ownership of the Awarded Shares.


Section 2.     Vesting.
 
(a)     Vesting Conditions. There are conditions you must satisfy before your
Performance-Based Stock Award will vest:


(i) You must remain in the continuous service of Provident New York Bancorp
and/or Provident Bank through the Vesting Date shown in this Performance-Based
Stock Award Notice (“Service Conditions”).
 
(ii) Any Performance Condition(s) specified in this Performance-Based Stock
Award Notice must be met as of the end of their respective Performance
Measurement Period(s) as determined by the Compensation Committee on the basis
of such evidence as it deems appropriate (“Performance Conditions”).


(iii) Awarded Shares, as adjusted based on satisfaction of the Performance
Conditions, will vest and become non-forfeitable on the Vesting Date.


As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Awarded Shares will be
non-forfeitable.


(b)     Vesting Date. The Vesting Date for your Awarded Shares, as adjusted, is
specified on the Award Notice. On the Vesting Date, you will obtain unrestricted
ownership of the Awarded Shares, as adjusted, that vest on that Vesting Date. A
stock certificate evidencing unrestricted ownership will be transferred to you.


(c)     Forfeitures. If you terminate service with the Company prior to a
Vesting Date, you will forfeit any Awarded Shares that are scheduled to vest on
that date. If you remain in continuous service with Provident New York Bancorp
and/or Provident Bank through the applicable Vesting Date but one or more of the
applicable Performance Conditions are not satisfied, you will forfeit any
Awarded Shares the vesting of which depended on satisfaction of the unsatisfied
Performance Condition(s). When you forfeit Awarded Shares, all of your interest
in the Awarded Shares will be canceled and any stock certificate or other
evidence of ownership must be returned to the Company. You agree to take any
action and execute and deliver any document that the Company requests to effect
the return of your unvested Awarded Shares. In the event you do not cooperate
with the Company in this regard, you hereby appoint and designate the Company as
your attorney-in-fact for the purpose of taking any action and signing any
document, in your name, which the Company determines is necessary to enforce the
forfeiture.


(d)     Death, Disability or Retirement. In the event of your service terminates
due to death or Disability (as defined in the Plan) or Retirement (as defined in
the Plan), you will receive a pro-rated portion of the Awarded Shares at the end
of the Performance Measurement Period. The pro-rated portion will be determined
by calculating the total number of Awarded Shares you would have received if
your employment had not terminated prior to the end of the Performance
Measurement Period, and multiplying that number by a fraction, the numerator of
which is the number of full and partial months of employment that you completed
after the Award Date,



Page 1 of 3

--------------------------------------------------------------------------------

EXHIBIT 10.29

and the denominator of which is the number of full and partial months between
the Award Date and the end of the Performance Measurement Period.


To qualify for Retirement, you must enter into a retirement agreement with the
Company in a form approved by the Compensation Committee, within the
Compensation Committee’s discretion, and under which the you agree, for a period
of two (2) years, to provide consulting services to the Company and Provident
Bank (as specified in Section 2.46 of the Plan) and to refrain from competing
with or soliciting employees and customers of the Company and Provident Bank.


(e)     Accelerated Vesting. Upon a “Change in Control” (as defined in the
Plan), the Awarded Shares will vest on an accelerated basis and any Performance
Condition for which the Performance Measurement Period has not ended will be
deemed satisfied (or will be deemed achieved at target if more than one level of
performance is provided for). In such event, you will receive a pro-rated
portion of the Awarded Shares at the time of the Change of Control determined by
calculating the total number of Awarded Shares you would have received upon
satisfaction of the Performance Condition and multiplying that number by a
fraction, the numerator of which is the number of full and partial months of
employment that you completed after the Award Date, and the denominator of which
is the number of full and partial months between the Award Date and the date of
the Change in Control.


(f)     Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company and/or Provident Bank.


(g) Application of Clawback Policy. Notwithstanding anything in the
Performance-Based Stock Award Notice to the contrary, the Awarded Shares and any
related dividends shall be subject to adjustment and/or recovery, in whole or in
part, following the date on which they become vested and payable if and to the
extent (i) required by any applicable law, rule or regulation or (ii) provided
under the terms of any clawback policy or other policy of similar import adopted
by the Company and in effect on the date the Awarded Shares or dividends, as
applicable, become vested and payable.
 
Section 3.     Dividends. Dividends or distributions paid on Awarded Shares,
whether or not in cash, will not be paid to you currently. Instead, they will be
vested, accumulated and paid to you if, as and when the related Awarded Shares
become vested and will be subject to the same Service Conditions and Performance
Conditions as the Awarded Shares.
 
Section 4.     Voting and Tender Rights. You will not have the right to vote, or
direct the voting of, Awarded Shares, or the right to respond, or direct the
response with respect to Awarded Shares to any tender offer, exchange offer or
other offer made to the holder of Shares, unless and until the applicable
Service Conditions and Performance Conditions have been satisfied and ownership
of record of the Awarded Shares has been transferred to you.
 
Section 5.    Taxes. Where any person is entitled to receive Shares pursuant to
the Award granted hereunder, the Company shall have the right to require such
person to pay to the Company the amount of any tax which the Company is required
to withhold with respect to such Shares, or, in lieu thereof, to retain, or to
sell without notice, a sufficient number of Shares to cover the amount required
to be withheld.


Section 6.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Recipient, to the Recipient's address as shown in the Company's
records.


If to the Compensation Committee:


Provident New York Bancorp
c/o Provident Bank
400 Rella Blvd.
Montebello, New York
Attention: Corporate Secretary


Section 7.    Restrictions on Transfer. The Performance-Based Stock Award
granted hereunder shall not be subject in any manner to anticipation, alienation
or assignment, nor shall such award be liable for or subject to debts,
contracts, liabilities, engagements or torts, nor shall it be transferable by
the Recipient other than by will or by the laws of descent and distribution or
as otherwise permitted by the Plan. To name a Beneficiary, complete the attached
Appendix A and file it with the Corporate Secretary of Provident New York
Bancorp.

 
Page 2 of 3

--------------------------------------------------------------------------------

EXHIBIT 10.29



Section 8.    Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Recipient and their respective
heirs, successors and assigns.


Section 9.    Construction of Language. Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Notice, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.


Section 10.    Governing Law. This Notice shall be construed, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of law principles thereof, except to the extent that such laws are
preempted by federal law. The federal and state courts having jurisdiction in
Rockland County, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan. By accepting
any Award granted under this Notice, the Recipient, and any other person
claiming any rights under the Notice, agrees to submit himself, and any such
legal action as he shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.


Section 11.    Amendment. This Award may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.
This Award amends and supersedes any Performance-Based Stock Award Notice
bearing the same effective date.


Section 12.    Plan Provisions Control. This Award and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award were being made under the
Plan In the event of any conflict between the provisions of the Plan and the
provisions of this Notice, the terms of the Plan, which are incorporated herein
by reference, shall control. By signing this Agreement, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Award other than the
Plan, this Notice, or any document signed by an authorized representative of the
Company that is designated as an amendment of the Plan or this Notice.



 
Page 3 of 3

--------------------------------------------------------------------------------

EXHIBIT 10.29

APPENDIX A TO PERFORMANCE-BASED STOCK AWARD NOTICE
Beneficiary Designation Form - Performance-Based Stock




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive
Performance-Based Stock Awards that become vested at your death.
Name of Person
Making Designation    


Social Security Number ______—_____—__________
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   %
   
   
   
   
   %
   
   
   
   
   %
Total = 100%
B CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Options:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   %
   
   
   
   
   %
   
   
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Provident New York
Bancorp prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Awards




                                 
         Your Signature                                 Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of
Provident New York Bancorp on the date indicated.












By                      
   Authorized Signature Date       


Comments











--------------------------------------------------------------------------------

EXHIBIT 10.29

APPENDIX B TO PERFORMANCE-BASED STOCK AWARD NOTICE

[Insert Performance Vesting Conditions as determined by the Compensation
Committee]
 




